Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Final Office Action mailed on 12/16/2020, and the Advisory Action mailed on 2/23/2021, the Applicant has filed a Request for Continued Examination (RCE) on 3/3/2021 amending claims 5 and 11-12. Claims 1-4, 8 and 13 have been cancelled. No claim has been added. Claims 5-7, 9-12 and 14-15 are pending in this application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois et al. (US 2014/0280580).

Regarding claim 5, Langlois discloses an information processing device that is capable of being connected to a mobile terminal device (see e.g. in-vehicle information system 200 for a vehicle in Fig. 2, including vehicle instrument panel 300 in Fig. 3; para[0025]; para[0043]; para[0045]-para[0046]; para[0048]; para[0050]; para[0052]-para[0054]), comprising:
see e.g. touchscreen display 206 in Fig. 2, and integrated into vehicle instrument panel 300 in Fig. 3; see also buttons 322, 324, 326 and 330in Fig. 3; para[0044]; para[0050]); and 
an information display unit having a first display area that is disposed in said actuation region (see e.g. touchscreen display 206 in Fig. 2, and integrated into vehicle instrument panel 300 in Fig. 3; para[0044]; para[0050]), and in which a specified icon corresponding to a selected icon selected from a set of icons defined by an operational mode of said mobile terminal device is displayed (see e.g. in Figs. 5A-5C, 6B and 6D-6E user interface (UI) elements corresponding to “various applications executing on the mobile device 100”, including e.g. map/navigation UI element 522, taken as the claimed specified icon corresponding to a selected icon to be displayed on the touchscreen display 206; “the link between the mobile device 100 and the in-vehicle information system 200 provides for the integration of select mobile device applications and functions with the in-vehicle information system's I/O systems”; “when the link between the mobile device 100 and the in-vehicle information system 200 is established, a landing view, "launch me", or "homescreen" UI view may be displayed on the display panel 206”, “comprising… application UI elements and other UI elements”, which provide “UI access in the vehicle to the select applications or functions of the mobile device 100”; “As is conventional in the art, these various UI elements are ), wherein:
said specified icon is displayed in said first display area (see e.g. map/navigation UI element/icon 522 is displayed in corresponding display area of touchscreen display 206, as shown in Figs. 5A-5C, 6B and 6D-6E; para[0069]; para[0080]-para[0081]), and at least one of different icons from said selected icon in said set of icons are displayed on a mobile display unit of said mobile terminal device (see e.g. icon corresponding to media player application 170 displayed on a display of the mobile device 100, “as illustrated in mobile device view 600e of FIG. 6E”; see Figs. 1 and 6E; para[0069]; para[0080]-para[0081]), said selected icon is not displayed on the mobile display unit of said mobile terminal device (para[0055]-para[0057]; para[0069]; para[0080]-para[0081]; “the UI views that are provided by the device 100 may in fact vary from the UI views that are generated at the device 100 for display via the device's own display screen”; “Given the difference in display form factor and possibly in display capabilities between the mobile device 100 and the system 200, the homescreen and application UI views as they may be displayed on the mobile device 100 do not necessarily translate directly to the display panel 206, and indeed, it may not be desirable for a homescreen or application UI view to appear on the display panel 206 exactly as it appears on ).

Regarding claim 9, Langlois discloses all the claim limitations as applied above (see claim 5). In addition, Langlois discloses said information display unit further has a second display area that displays an operational state of said mobile terminal device, including said operational mode (para[0049]; para[0055]; para[0058]-para[0062]; para[0072]; e.g. “Status display region 530 in FIG. 5A illustrates three possible status indicators each reflecting a status of the mobile device 100, such as a battery level indicator 532, visually indicating a level of charge remaining on the mobile device 100 battery; a wireless network carrier indicator 534, indicating whether the mobile device 100 is currently roaming, and the carrier to which it is currently connected; and a wireless network signal strength indicator 536”; “Other indicators may be displayed in the status region 530 or elsewhere in the view”; “An example is the buffering indicator 538, which indicates that the in-vehicle information system 200 is engaged in loading data (e.g., media files or map data) from the mobile device 100”, “when the ).

Regarding claim 11, Langlois discloses a cooperative system (see system in Fig. 2; para[0025]) comprising an information processing device (see e.g. in-vehicle information system 200 for a vehicle in Fig. 2, including vehicle instrument panel 300 in Fig. 3; para[0025]; para[0043]; para[0045]-para[0046]; para[0048]; para[0050]; para[0052]-para[0054]) and a mobile terminal device (see mobile device 100 in Figs. 1-2 and 6A-6E; para[0025]-para[0026]; para[0028]; [0048]), wherein:
said information processing device comprises:
an input unit having an actuation region that is capable of receiving user actuation (see e.g. touchscreen display 206 in Fig. 2, and integrated into vehicle instrument panel 300 in Fig. 3; see also buttons 322, 324, 326 and 330in Fig. 3; para[0044]; para[0050]), and
an information display unit having a display area that is disposed in said actuation region (see e.g. touchscreen display 206 in Fig. 2, and integrated into vehicle instrument panel 300 in Fig. 3; para[0044]; para[0050]), and in which a specified icon is displayed (see e.g. in Figs. 5A-5C, 6B and 6D-6E user interface (UI) elements corresponding to “various applications executing on the ); and 
said mobile terminal device comprises:
a mobile display unit that is capable of displaying a set of icons defined by an operational mode of said mobile terminal device (see display of the mobile device 100 in Figs. 1 and 6A-6E, capable of displaying a set of UI elements “when the link between the mobile device 100 and the in-vehicle information system 200 is established”; “As is conventional in the art, these various UI elements are icons, i.e., elements frequently of a ), and
a display control unit that displays said specified icon corresponding to a selected icon selected from said set of icons in said display area (para[0025]; para[0028]; para[0033]-para[0035]; para[0037]; para[0041]; para[0048]-para[0049]; para[0055]-para[0062]; para[0064]; para[0066]; para[0069]; para[0071]; para[0080]-para[0081]; para[0128]-para[0129]; see in Figs. 1-2, processor 102 together with operating system 140, visualization (graphics) processor or module 125 and state module 252; see e.g. in Figs. 5A-5C, 6B and 6D-6E user interface (UI) elements corresponding to “various applications executing on the mobile device 100”, including e.g. map/navigation UI element 522, taken as the claimed specified icon corresponding to a selected icon to be displayed on the touchscreen display 206; “the link between the mobile device 100 and the in-vehicle information system 200 provides for the integration of select mobile device applications and functions with the in-vehicle information system's I/O systems”; “when the link between the mobile device 100 and the in-vehicle information system 200 is established, a landing view, "launch me", or "homescreen" UI view may be displayed on the display panel 206”, “the display of the homescreen view 500a (or a variant of the homescreen view) is “The context information can include current execution state data for the application, such as the priority accorded by the device operating system 140 to the executing application (e.g., whether it was executing in the foreground or the background, and/or whether its application UI view is currently displayed on the mobile device display 110)”), and that displays at least one of different icons from said selected icon in said set of icons displayed on said mobile display unit (see e.g. icon corresponding to media player application 170 displayed on the display of the mobile device 100, “as illustrated in mobile device view 600e of FIG. 6E”, as controlled by processor 102 together with operating system 140, visualization (graphics) processor or module 125 and state module 252; see Figs. 1-2 and 6E; para[0069]; para[0080]-para[0081]), said selected icon is not displayed on the mobile display unit of said mobile terminal device (para[0055]-para[0057]; para[0069]; para[0080]-para[0081]; “the UI views that are provided by the device 100 may in fact vary from the UI views that are generated at the device 100 for display via the device's own display screen”; “Given the difference in display form factor and possibly in display capabilities between the mobile device 100 and the system 200, the homescreen and application UI views as they may be displayed ).

Regarding claim 12, Langlois discloses a method for controlling a displaying employed by a mobile terminal device (see Figs. 1-7; see Abstract; see method in Fig. 7 and mobile terminal in Figs. 1-2 and 6A-6E; para[0025]; para[0028]; para[0033]-para[0035]; para[0037]; para[0041]; para[0048]-para[0049]; para[0055]-para[0062]; para[0064]; para[0066]; para[0069]; para[0071]; para[0080]-para[0081]; para[0128]-para[0129]) that comprises a mobile display unit capable of displaying a set of icons corresponding to an operational mode of said mobile terminal device (see display of the mobile device 100 in Figs. 1 and 6A-6E, capable of displaying a set of UI element, including “when the link between the mobile device 100 and the in-vehicle ) and a display control unit and that is capable of being connected to an information processing device (see e.g. in Figs. 1-2, processor 102 together with operating system 140, visualization (graphics) processor or module 125 and state module 252, of the mobile device 100, connected to in-vehicle information system 200 for a vehicle in Fig. 2, including vehicle instrument panel 300 in Fig. 3; para[0025]; para[0043]; para[0045]-para[0046]; para[0048]; para[0050]; para[0052]-para[0054]), comprising the steps of:
an acquiring step of said display control unit acquiring said operational mode (para[0081]; see 700-720, 730 and 760 in Fig. 7); and 
a display controlling step of said display control unit displaying a specified icon corresponding to a selected icon selected from said set of icons in a display area disposed in an actuation region, upon an input unit provided to said information processing device, that is capable of receiving user actuation (see e.g. 750 in Fig. 7; see e.g. in Figs. 5A-5C, 6B and 6D-6E user interface (UI) elements displayed on touchscreen display 206 in Fig. 2, and integrated into vehicle instrument panel 300 in Fig. 3, capable of receiving user actuation corresponding to “various applications executing on the mobile device 100”, including e.g. map/navigation ), and displaying at least one of different icons from said selected icon in said set of icons displayed on said mobile see e.g. at 750 in Fig. 7 when “at 720… the application is executing in the foreground” and “the application is not outputting dynamic data”, an icon corresponding to media player application 170 is displayed on the display of the mobile device 100, “as illustrated in mobile device view 600e of FIG. 6E”, as controlled by processor 102 together with operating system 140, visualization (graphics) processor or module 125 and state module 252; see Figs. 1-2 and 6E; para[0069]; para[0080]-para[0081]), said selected icon is not displayed on the mobile display unit of said mobile terminal device (para[0055]-para[0057]; para[0069]; para[0080]-para[0081]; “the UI views that are provided by the device 100 may in fact vary from the UI views that are generated at the device 100 for display via the device's own display screen”; “Given the difference in display form factor and possibly in display capabilities between the mobile device 100 and the system 200, the homescreen and application UI views as they may be displayed on the mobile device 100 do not necessarily translate directly to the display panel 206, and indeed, it may not be desirable for a homescreen or application UI view to appear on the display panel 206 exactly as it appears on the display 110 of the mobile device 100”; e.g., see icon of map/navigation UI element 522, taken as the claimed specified icon corresponding to the selected icon, not displayed on the display of the mobile device 100, as shown in Fig. 6E, when “the media player application 170 is executing in the foreground on the mobile ).

Regarding claim 14, Langlois discloses all the claim limitations as applied above (see claim 12). In addition, Langlois discloses a non-transient computer readable medium having recorded thereon a program for controlling the display that, when executed, causes a computer in the mobile terminal device to execute the method for controlling said display according to Claim 12 (para[0025]; para[0028]; para[0033]; para[0035]; para[0037]; para[0041]; para[0048]-para[0049]; para[0060]; para[0064]; para[0066]; para[0069]; para[0128]-para[0129]; “more than one application UI screen may be maintained in memory, and processes for more than one application may be executed by the processor 102”; In the mobile device 100, “The state module 256 can detect and log status information for an application, including the application's current operating context, which can include the current operating state of an application (e.g., the level of priority the application has, whether it is executing in the foreground or background, etc.; the number of associated threads or processes) and the status of data and resource access by the application (e.g., what files it is currently accessing; whether it is currently streaming data or receiving data over a network; what application UI views are currently associated with the application, and which view was the last displayed for the application)”; “In some examples, the state “the display of the homescreen view 500a (or a variant of the homescreen view) is dependent on context information at the mobile device 100”; “The context information can include current execution state data for the application, such as the priority accorded by the device operating system 140 to the executing application (e.g., whether it was executing in the foreground or the background, and/or whether its application UI view is currently displayed on the mobile device display 110)”; “The systems' and methods' data may be stored in one or more data stores” “of many different types of storage devices and programming constructs, such as RAM, ROM, flash memory, programming data structures, programming variables, etc.”; “Code adapted to provide the systems and methods described above may be provided on many different types of computer-readable media including computer storage mechanisms (e.g., CD-ROM, diskette, RAM, flash memory, computer's hard drive, etc.) that contain instructions for use in execution by a processor to perform the methods' operations and implement the systems described herein”).

Regarding claim 15, Langlois discloses all the claim limitations as applied above (see claim 5). In addition, Langlois discloses a function defined by said operational mode is assigned to said selected icon, and a function corresponding to each of said different Actuation of a UI element displayed on the display panel 206, such as an application UI element 522 (e.g., by "tapping" on the element when displayed on a touchscreen,… results in invocation of the corresponding application or function, and presentation of a UI view for that application on the display panel 206”, map/navigation UI element 522, taken as the claimed specified icon corresponding to the selected icon; “Each of the UI elements is associated with an entry point for a corresponding application or function” and “actuating one of… state application UI elements… 524[/608], 526 invokes a default fullscreen view of the respective application” and its respective function;  see Figs. 1, 5A-5C and 6C-6E; para[0059]-para[0060]; para[0069]; para[0080]-para[0081]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. (US 2014/0280580), in view of Bang (US 2016/0011738).
claim 6, Langlois discloses all the claim limitations as applied above (see claim 5). However, Langlois does not appear to expressly disclose said actuation region has a shape that can be identified by the sense of touch.
Bang discloses an actuation region having a shape that can be identified by the sense of touch (see Figs. 3A, 4A and 4B; para[0087]-para[0088]; para[0102]; para[0105]; para[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Langlois’ invention, with the teachings in Bang’s invention, to have said actuation region has a shape that can be identified by the sense of touch, for the advantage of providing that the user may detect the key with tactile sense, such that the user can input a key to the electronic device without depending on visual sense (para[0087]-para[0088]; para[0105]; para[0113]; para[0196]).

Regarding claim 7, Langlois and Bang disclose all the claim limitations as applied above (see claim 6). In addition, Bang discloses  said actuation region has a shape that is one of convex and concave with respect to the peripheral region of said actuation region (see Figs. 3A, 4A and 4B; para[0087]-para[0088]; para[0102]; para[0105]; para[0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have said actuation region has a shape that is one of convex and concave with respect to the peripheral region of said actuation region, as also taught by Bang, as an alternative that produces the advantage para[0087]-para[0088]; para[0105]; para[0113]; para[0196]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlois et al. (US 2014/0280580), in view of Krampf (US 2008/0163049).

Regarding claim 10, Langlois discloses all the claim limitations as applied above (see claim 5). However, Langlois does not appear to expressly disclose a holding unit that detachably holds said mobile terminal device.
Krampf discloses an information processing device comprising a holding unit that detachably holds a mobile terminal device (see 116 in Figs. 1, 7-8 and 9-11; para[0038]; para[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Langlois’ invention, with the teachings in Krampf’s invention, to have the information processing device further comprising a holding unit that detachably holds said mobile terminal device, for the advantage of having an interface that mates to a connector provided as part of the information processing device, and which typically contains a mechanical adapter to provide adjustment to "form factor" of mobiles and to protect a docked mobile and connectors from mechanical damage when connecting the mobile (para[0016]; para[0069]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 5, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
				/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623